Case 6:20-cv-06034-RTD-BAB Document 15                       Filed 05/20/20 Page 1 of 2 PageID #: 21



                            IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                    HOT SPRINGS DIVISION

 ROY GRAY                                                                                        PLAINTIFF

  V.                                        CIVIL NO. 6:20-cv-06034

  VERONIQUE MOORE                                                                             DEFENDANT

                                                   ORDER

         The Court has received a Report and Recommendation (ECF No. 13) from United States

 Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in forma

 pauperis. Upon review, the Magistrate recommended that Plaintiff’s official capacity claims be dismissed

 without prejudice, because Defendant Moore was an employee of the Arkansas Department of Correction

 at the time of the alleged Constitutional violations. Plaintiff has filed timely, written Objections (ECF No.

 14) to the Report and Recommendation. The matter is now ripe for consideration.

         The Court has conducted a de novo review of the report and recommendation. 28 U.S.C. §

 636(b)(1). After consideration, the Court finds that Plaintiff’s Objections offer neither law nor fact

 requiring departure from the Magistrate’s findings, and that the report and recommendation is proper,

 contains no clear error, and should be and hereby is ADOPTED IN ITS ENTIRETY.

         IT IS THEREFORE ORDERED that Plaintiff’s official capacity claims against Defendant Moore

 should be and hereby are DISMISSED WITHOUT PREJUDICE.

         IT IS FURTHER ORDERED that Plaintiff’s individual capacity claims remain before the Court

 for adjudication.

         SO ORDERED this 20th day of May 2020.


                                                   /s/ Robert T. Dawson
                                                   HON. ROBERT T. DAWSON
                                                   SENIOR U.S. DISTRICT JUDGE
Case 6:20-cv-06034-RTD-BAB Document 15   Filed 05/20/20 Page 2 of 2 PageID #: 22
